General product safety and market surveillance (short presentation)
The next item is the report by Mrs Schaldemose, on behalf of the Committee on the Internal Market and Consumer Protection, on the revision of the General Product Safety Directive and market surveillance.
Mr President, good evening to all of my fellow Members who are still here in the Chamber. I will say a few words about the report that we drew up in the Committee on the Internal Market and Consumer Protection. We chose to call this a report on the revision of the General Product Safety Directive and market surveillance.
The reason why we drew up this own-initiative report is that the Commission is intending to start work on a revision of the General Product Safety Directive, which thus provided a good opportunity for us in the Internal Market Committee to present our recommendations for what this revision should contain. We chose to divide our report into two parts. We present some recommendations for what should be done with regard to market surveillance in general, but, of course, we also provide some very specific recommendations for what a revision of the General Product Safety Directive should contain.
First of all, it is worth mentioning that, when we adopted the General Product Safety Directive a few years ago, it represented a milestone for product safety in the EU. The directive is still sound, but there is a need for improvements. The problems we have today actually relate to the fact that our market surveillance is not effective enough to ensure that the products on the internal market are sufficiently safe. In the Committee on the Internal Market and Consumer Protection, we therefore recommend that a special effort be made to strengthen market surveillance in the EU. It is the case that, in a time of crisis, there is, unfortunately, a risk that the Member States will allocate fewer rather than more resources to ensuring that market surveillance is carried out. This is highly problematic, and not only for consumers; it is actually just as important for the enterprises that comply with our internal market rules.
In connection with my work on this report, I have spoken to a large number of enterprises on the internal market, many of which said that they have never known there to be any controls, market checks or market surveillance in respect of the products that they are involved with on the internal market. This is obviously problematic because for enterprises, it means - if we have proper market checks - that we can also be certain that there is a reasonable level of competition - in other words, that those who cheat will actually be caught and those who make decent and safe products are able to place them on the internal market. Market surveillance is therefore crucial - not only for the enterprises, but also for consumers, of course. The specific proposals we have for the revision of the General Product Safety Directive are, naturally enough, largely oriented towards consumers.
We think it is extremely important to achieve greater traceability in connection with the products that are on the internal market. The traceability of products is vital if we are to be able to withdraw products more quickly. We also believe that there is a general need for the Member States to act more swiftly when we discover dangerous or problematic products on the internal market. Furthermore, we believe that there is a need, in particular, to look at products coming from third countries, in other words, countries outside the EU. There is an increasing number of products coming onto the internal market. We need to ensure that they actually comply with our internal market rules.
In order to be able to ensure, in future, that we produce more targeted legislation, we also propose in the report that the mandatory production of accident statistics be introduced at EU level so that we can find out in a more targeted way where there is a need for legislation based on what kind of accidents occur with products on the internal market. This will enable us to draw up more precise and more targeted legislation in the areas where there is actually a need for it, so as to ensure that products are safe without inconveniencing those enterprises that produce perfectly sound products.
We also believe that we need to take a look at those products that are sold online. We can see that there are problems in this area. In any case, many people complain that products sold online do not comply with the same safety regulations as those bought on the ordinary market. Of course, we also believe that there is a general need for us to have a good dialogue with the customs authorities with a view, among other things, to ensuring that there are better and safer products on the internal market.
Finally, I would just like to say that I had, of course, also hoped that we might have been able to take a closer look at how we could protect our children on the internal market. However, this did not receive support in the Internal Market Committee. This means that we do not intend to draw up any separate child protection measures; we simply intend to increase our product safety in general.
I would like to finish by saying to the Commission that we most definitely believe that there is a need for a revision of the General Product Safety Directive. We believe that there is a need to strengthen market surveillance. We believe that there is a need for coherent market surveillance on the internal market so that requirements are not split between different pieces of legislation. We believe that there is a need for a single coherent umbrella to ensure that more market surveillance is carried out. It is quite simply a question of citizens being able to have confidence in the products that are on the internal market, and enterprises must have a fair and level playing field in terms of competition on the internal market. I would like to finish with those words and to call on the Commission to begin work on the revision of the General Product Safety Directive very soon. I would also call on the Member States to allocate sufficient resources to ensuring that proper market surveillance is carried out.
(IT) Mr President, ladies and gentlemen, my compliments to Mrs Schaldemose for the constructive and fruitful cooperation we have had.
The aspect that I should like to emphasise here is the one that I introduced in the opinion of the Committee on Industry, Research and Energy and that Mrs Schaldemose (whom I thank once again) supported and returned to in her report: in other words, my call to the Commission to evaluate the use of new technologies and materials, such as the use of microchips or radio frequencies to enable better identification of the product, thereby complying with consumer safety in a cost-effective manner.
This would provide complete traceability, since the consumer would be enabled to find out about all aspects of the product, in other words, the various stages of production, material sources and the identity of those responsible. It would also eliminate the problem of finding a criterion for allocation of origin and saying where a product is made. In fact, for precisely this reason, we have seen that defining a product as 'made in France' deceives the consumer when only the final processing stage took place in that country.
I therefore call strongly on the Commissioner to proceed with this request by the European Parliament, which certainly speaks on behalf of citizens and consumers in Europe.
(RO) Mr President, I, too, congratulate our fellow Member on the report. I want to thank her for accepting our amendments made in the Committee on Industry, Research and Energy. I want to mention the importance of European standards which simplify the purchasing process, whether carried out in the traditional manner or electronically, and which guarantee respect for product safety regulations.
We called on the Commission and all the stakeholders to ensure the financial sustainability of the European standardisation system, including through public-private partnerships and multiannual financial planning, which is essential for ensuring this system's effectiveness and efficiency. We also emphasised the need for stability, simplification of European standards and a reduction in the timeframes for developing standards. We called on national standardisation bodies to simplify standards by reducing the number of references to other standards and by providing user-friendly guidelines.
(PT) Mr President, it is of the utmost importance to pay greater attention to products' safety standards, from the perspective not only of defending production, but also of defending consumers. Simplifying standards and reducing the time needed to produce them cannot be allowed to endanger the full guarantee that our consumers need. Moreover, when we are looking at these aspects of safety standards, we must not forget the products that we import: it is also very important to defend the 'made in' mark. We therefore hope that the Commission will take into account these aspects of this report, as well as the contributions made by the Committee on Industry, Research and Energy, which the rapporteur has accepted, and that we will finally be able to make a little progress with defending the safety of products, producers and consumers.
(DE) Mr President, the report talks of great progress, but it is a cause for concern that despite the General Product Safety Directive, despite the Toy Safety Directive, and despite RAPEX, around 60% of the products reported come from China and the majority of dangerous products thus come from a market that cannot be controlled by the EU. I hope that the new RAPEX system will help remedy this. The EU must take a strong position in order to protect consumers and their health.
It is particularly shocking that around a quarter of the dangerous products are products aimed at children: dolls, water pistols, children's cutlery, child seats - according to RAPEX in the past week. The EU reacts too slowly in such cases. Only now has the use of Bisphenol in the production of baby bottles been banned, yet its harmful effect has been known for the past year. I mentioned this in a question to the Commission. Moreover, the Toy Safety Directive still does not ban carcinogenic products. Finally, the recall of hazardous products must take place more quickly and more efficiently and there must be clear improvements in traceability back through the production chain.
(CS) Mr President, for a long time here in Parliament, we have been looking for more effective ways to prevent the ever increasing amount of dangerous products entering the market. I agree with the author of the report that the legislation needs to be revised and that this should lead to better linking of all measures, including the improved coordination of criminal prosecution at a Member State level. I also support the proposed obligation to carry out a risk analysis and report its findings before a new product is released. In light of the fact that the majority of dangerous products come from third countries, I think that it is vital that this obligation be included in international trade agreements even before it is imposed on European manufacturers. I also support the other proposals and appreciate the high quality of Mrs Schaldemose's report.
(SV) Mr President, I would like to thank Mrs Schaldemose for an excellent report. I would like to further emphasise the fact that more resources are needed, as well as more random product safety checks. As consumers, we are always reading in newspapers and other forms of media that consumer organisations have carried out tests and have always found products that do not satisfy requirements. This undermines consumers' confidence and can sometimes put lives at risk, particularly when it comes to children, who are extremely reliant on the products sold in shops being safe to use.
What is perhaps most important in my opinion is the lack of chemical safety. Many products today contain chemicals that are already prohibited within the EU. This is something that, as an individual consumer, is extremely difficult to see from the product. In this regard, the Member States need to make vigorous efforts and cooperate more to remove these products from the market and prevent players from placing products on the market when these contain hazardous chemicals.
Member of the Commission. - Mr President, there was a very interesting discussion on this matter at the level of the Member States, almost all of whose representatives were - I should point out - women.
On behalf of the Commission, allow me to congratulate Parliament on its resolution on the revision of the General Product Safety Directive and market surveillance. The Commission welcomes that resolution and very much appreciates the high quality of its content.
The conclusions of the resolution closely reflect the Commission's intentions on how to revise general product safety rules in the EU. We need a clear and effective market surveillance framework. I agree with everyone on that. We need a framework that ensures a working internal market in safe goods. The Commission has already undertaken extensive consultations with a full range of stakeholders to determine how best to achieve that objective.
To find a coherent solution across different product sectors, Vice-President Tajani and Commissioner Dalli have agreed to work together towards the consolidation of EU rules on market surveillance. The Commission is determined to make sure that both consumers and businesses benefit from the EU internal market in safe goods. Therefore, we will clarify and update existing EU product safety rules to improve the health and safety protection of consumers.
We have to be mindful of our funding possibilities and margins and we also have to respect the competences of Member States, but the rules should be able to effectively identify and then adequately respond to the emergence of new risks - and I agree that there are new risks in global supply chains. I also agree with Parliament that special attention needs to be awarded to children's products.
At the same time, the revision should provide a more level playing field for EU economic operators and reduce unnecessary administrative costs. In particular, consistency between the general product safety rules laid down in the General Product Safety Directive and the rules contained in the 2008 'goods package' should now be within our grasp. Clearer product safety obligations of economic operators will therefore be established. The current mechanisms for Member State market surveillance cooperation and coordination will also be improved.
Finally, the functioning of the rapid alert system for non-food products - RAPEX - should be enhanced. That system is very important and is already used in our cooperation with China and other countries, but we really need to enhance it in order to face all the challenges mentioned here.
Vice-President Tajani and Commissioner Dalli intend to present jointly a proposal for a single and coherent EU framework for market surveillance. I wish to thank Parliament again for this very good resolution.
The debate is closed.
The vote will take place at midday on Tuesday, 8 March.
Written statements (Rule 149)
Cooperation between authorities responsible for enforcing consumer protection and product safety regulations is of key importance for the functioning of the internal market. Market supervision and the RAPEX rapid alert system must be developed further, and Hungary's professionals must pay particular attention to withdrawing dangerous products from circulation. I believe that a stronger consumer dimension is required to reduce the fragmentation of the internal market, in order to improve the functioning of the retail markets, and for consumers to be able to make better decisions. All these could play a key role in guaranteeing the most fundamental European values, such as integrity, openness, solidarity, and transparency. I believe that an ever stronger degree of cooperation between Member States is also of vital importance to the operation of the effective market supervision system and, as such, for the purpose of coherence, it is imperative to create a uniform interpretation and presence amongst market supervision authorities. Authorities must consider it their primary objective to cooperate at a high-level, not only with national partner authorities, but also with other Member States. For instance, in terms of this objective, several cooperation agreements were recently concluded or renewed in my country as well. These agreements placed an increased emphasis on the issue of cooperation in market supervision areas. In summary, we must show our citizens - not only in our words but also in our actions - the value added by Europe, and that in the era of globalisation, the European Union is more important than ever.